     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 1 of 11




 1   James B. Wicker, Pro ~er                                                      FILED
                                                                   !I·- .,)
                                                                         e •...0H::;rq1r:T
                                                                                , 1..... ' •. ,.. •   ('f)f
                                                                                                      '-.- ·..... _.!PT
                                                                                                                     '{
     2564 S 4390W
 2   Hurricane, UT 84737
     Phone: (435) 703-9546                                          2019 NOV 20 P I= 50
 3   Email: jwicker@hotmail.com                                        DlSTH!CT OF U

 4

 5
                          THE UNITED ,STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH CENTRAL
                                                    .   DIVISION
 6                               '




 7       Inre the matter of:                        MOTION FOR RECONSIDERATION OF
                                                    ORDER DATED NOVEMBER 13, 2019,
 8       Arbitration Award of Robert Presley            OR IN THE ALTERNATIVE,
         dated June 6, 2019, James B. Wicker,         NOTICE OF VOID JUDGEMENT
 9       Applicant
                                                    Case No. 4:19-cv-00088-DN-PK
10
                                                    Judge David Nuffer
11
                                                Magistrate Judge Paul Kohler
12
               Applicant James B. Wicker ("Wicker") comes before this Court with

     Applicant's Motion For Reconsideration Of Order Dated November 13, 2019, Or In
14
     The Alternative,Notice Of Void Judgment, filed underFRCP Rule 59(e).
15

16                     MEMORANDUM OF POINTS AND AUTHORITIES

17   The FAA provides for confirmation when there has been no Order to Vacate or

18   Modify the Award by the District Court where the award was created . 1 A Response

19   to Application for Confirmation would be an Order to Vacate the Arbitration Award.

20
     1
       9 U.S. Code § 9 " .... at any time within one year after the award is made any party
21   to the arbitration may apply to the court so specified for an order confirming the
     award, and thereupon the court must grant such an order unless the award is
22   vacated, modified, or corrected as prescribed in sections 10 and 11 of this title."


                                                1
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 2 of 11




 1   A Motion to Va~ate document may only be filed in the United States District Court

 2   for the Eastern District of California 2 within three months of delivery of the Award. 3

 3   The Statutes of Limitations to file and Serve Notice of Application to Vacate Award

 4   'has long expired.

 5            The Arbitration Award ('the Award') [1] 'by Robert Presley dated June 6,

 6   2019, was made in Kern County, California. The Arbitrators had found there was an
                  '
 7   Arbitration Agreement ('the Award') [1] The Arbitrators had found the matters in

 8   dispute were arbitrable ('the Award') [1]. The Arbitrator sent a copy of the award to

 9   Bayview on July 27, 2019, which they received. Applicant sent a copy of the Award

10   and an invoice which was received & confirmed by Bayview on July 15 th 2019 and

11   US Bank on July 12 th 2019. Any objections to the award were to have been filed

12   within three months of delivery in the court with jurisdiction and venue, the United

13   States District Court for the Eastern District of California.

14            As the Arbitrators had already found the Agreement contained an arbitration

15   clause, the agreement was valid and enforceable, and the matters in dispute were

16   arbitrable, the only question before this Court in this Application for Confirmation

17   is: "Did the United States District Court for the Eastern District of California issue

18

19   2
         9 U. S. Code§ 10 (a) "In any of the following cases the United States court in
         and for the district wherein the award was made may make an order vacating the
20       award upon the application of any party to the arbitration: .... "
21   3
         9 U.S. Code § 12: "Notice of a motion to vacate, modify, or correct an award
         must be served upon the adverse party or his attorney within three months after
22       the award is filed or delivered ... "


                                                2
        Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 3 of 11




    1   an Order to Vacate or an Order to Modify the Arbitration Award of Robert Presley

    2   dated June 6, 2019?" There is either an Order to Vacate or Modify the Award, or

    3   there is not. If no Order to Vacate was issued by the United States District Court for

    4   the Eastern District of California, the Award must be confirmed. 4

    5                  MEMORANDUM OF POINTS AND AUTHORITIES

    6   1. The Award by Robert Presley was granted in the Eastern District of California.
1
    7        The jurisdiction and venue to vacate the Arbitration Award under 9 U.S. Code

    8         § 10 5 is put in the United States District Court for the Eastern District of

    9         California.

10      2. Bayview made no objections to the Arbitrators, submitted nothing for

11           consideration on the matters before the Arbitrators, and did not appear for the

12           arbitration hearing.

13      3. The Arbitrators found there (1) was an enforceable agreement between the

14           parties, (2) the agreement contained an arbitration clause, (3) all parties are

15           bound by the agreement, (4) Bayview had harmed Wicker in the amount of

16           $1,875,250.00 ('Award') [1].

17

18
        4
             "[t]here is nothing malleable about 'must grant,' which unequivocally tells courts
19          to grant confirmation in all cases, except when one of the 'prescribed' exceptions
            applies." Hall St. Assocs., LLC v. Manet, Inc., 552 U.S. 576, 587 (2008) Henry
20          Schein.Inc. v. Archer & White Sales.Inc. (U.S. Supr. Ct. 01/08/2019
21      5
            9 U. S. Code § 10 (a) "In any of the following cases the United States court in
            and for the district wherein the award was made may make an order vacating the
22          award upon the application of any party to the arbitration: .... "


                                                    3
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 4 of 11




 1   4. Upon receipt of the Award, Bayview made no effort to vacate the award for any

 2        reason found under 9 U.S.C. § 10 5 within the three-month time limit by statute

 3        9 U.S.C. § 12. By statute, 6 the time to Vacate the award in the proper court has

 4        expired.

 5   5. Congress intended that only one court has that jurisdiction so the judge being

 6       . asked to confirm the Award would only have to look at the docket of one district

 7        court to discover whether or not the Award could be confirmed without having

 8        to scour the dockets of all possible courts for such an Order.

 9               6. The Arbitration Award issued by HMP Arbitration Services was a

10                   result of an Arbitration Hearing. All parties were noticed of the

11                   hearing. The Award was signed and Notarized. The Award was

12                   delivered to all parties. The Award exists. After receivingthe Award,

13                   Bayview had the opportunity to vacate the award in the Eastern

14                   District of California and failed to do so or even use the very

15                   arguments the Court makes to vacate the award under U.S.C. 9 U.S. C.

16                   § 10 within the three months allotted by statute, 9 U.S.C. § 12.

17                   Bayview had a legal duty to act and by failing to do so, accepted the

18                   Award and the contract. Otherwise, Bayview would have sought to

19

20
     6
21       9 U.S. Code § 12: "Notice of a motion to vacate, modify, or correct an award
         must be served upon the adverse party or his attorney within three months after
         the award is filed or delivered ... "
22



                                                 4
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 5 of 11




 1                  have the award vacated in a timely manner. Bayview did not seek to

 2                  void the award or the contract.

 3                   The opinion of this Court that the Agreement is not valid after the

 4         three months statutes of limitations, after the Arbitrators already determined

 5         that it was valid, does not dissolve, modify or vacate the Award. Modification

 6         or vacation of the award must be done within the three months of receipt by

 7         Bayview by motion to the U. S. District Court for the Eastern District of

 8         California. Bayview does not acquire months of extra time to vacate the award

 9         by any process.

10   7. Upon filing an appearance in this Court, Bayview did not present an order

11         issued by the United States District Court for the Eastern District of California

12         to vacate or modify this Award under 9 U. S. Code § 10 7 or 9 U. S. Code § 11.

13   8. "The Federal Arbitration Act ('FAA') expresses a presumption that arbitration

14         awards will be confirmed." Nationwide Mutual Ins. Co. v. Home Ins. Co., 429

15         F.3d 640,643 (6th Cir. 2005) (citing 9 U.S.C. § 9). Review of an arbitrator's

16         award is governed by "one of the narrowest standards of judicial review in all

17         of American jurisprudence." Lattimer-Stevens Co. v. United Steelworkers of

18        Am., 913 F.2d 1166, 1169 (6th Cir.1990); see also Beacon Journal Publ'g Co.

19         v. -8-Akron Newspaper Guild, Local No. 7, 114 F.3d 596, 599 (6th Cir.1997)

20         (observing that" [t]he Supreme Court has made clear ... that courts must accord

21

22   7   Ibid. See Footnote 3


                                                  5
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 6 of 11




 1      an arbitrator's decision substantial deference because it is the arbitrator's

 2    , construction of the agreement, not the court's construction, to which the parties

 3      have agreed"). Under the FAA, 9 U.S.C § 1 et seq., a ~istrict court with

 4      appropriate jurisdiction "must enforce an a ward if 'the arbitrator's a ward draws

 5      its essence from the ... agreement, and is not merely his own brand of industrial

 6      justice.'" Jacada (Europe), Ltd. v. Inter !z Marketing Strategies, Inc., 401 F.3d

 7      701, 712 (6th Cir. 2005) (quoting United Paperworkers Int'l Union v. Misco,

 8      484 U.S. 29, 36 (1987). Consequently, the Court must grant the plaintiff's and

 9      intervening plaintiff's motion to confirm and enforce the arbitral award unless

10      there are valid grounds for vacating it under the narrow standards set out in the

11      FAA.

12   9. In a recent unanimous decision dated 8 January 2019, Justice Kavanaugh

13      delivered his first opinion of the United States Supreme Court (the "Court") in

14      Henry Schein, Inc. v. Archer and White Sales, Inc. As set-out below, the

15      Court's decision in Schein is in line with principles of international arbitration

16      - namely that courts must respect the terms of the arbitration agreement as

17      written and that, if the parties agreed, an arbitral tribunal has the power to decide

18      threshold questions of arbitrability.

19             In Schein, Archer and White brought suit in the United States District

20      Court for the Eastern District of Texas alleging violations of federal and state

21      antitrust law, seeking monetary damages and injunctive relief. The contract's

22      arbitration agreement in part stated:



                                                 6
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 7 of 11




 1               "Any dispute arising under or related to this Agreement ( except
                 for actions seeking injunctive relief . . . shall be resolved by
 2               binding arbitration in accordance with the arbitration rules of the
                 American Arbitration Association [(AAA)]."
 3
             The issue before the Court was whether there was a "wholly groundless"
 4
        exception to the widely-established principle that an arbitral tribunal and not a
 5
        court has the power to decide "threshold" questions of arbitrability. Previously,
 6
        the Fifth, Sixth, and other Federal Circuits had upheld an exception when the
 7
        notion that a claim is subject to the arbitration agreement is "wholly
 8
        groundless." The Court granted certiorari to address the disagreement among
 9
        circuit courts over whether a "wholly groundless" exception comports with the
10
        FAA and Court precedent.
11
             The Court held that the "wholly groundless" exception was inconsistent
12
        with the Federal Arbitration Act (the "FAA") and that the Court was "not at
13
        liberty to rewrite the statute passed by Congress and signed by [then-President
14
        Coolidge in 1925] ." The Court further reasoned that "the courts must respect
15
        the parties' decision as embodied in the contract." Relying upon the text of the
16
        FAA, the Court stated that "arbitration is a matter of contract, and courts must
17
        enforce arbitration contracts according to their terms." With that in mind, and
18
        relying upon First Options (514 U.S. 938,943 (1995)), the Court stated that
19
        "parties may agree to have an arbitrator decide not only the merits of a particular
20
        dispute but also 'gateway questions of arbitrability, such as whether their
21
        agreement covers a particular controversy."'
22


                                                7
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 8 of 11




 1           The Court also noted precedent in AT&T Technologies (475 U.S. 643,

 2      649-650 (1986)) "that a court may not 'rule on the potential merits of the

 3      underlying' claim that is assigned by contract to an arbitrator, 'even ifit appears

 4      to the court to be frivolous."' The Court stated that this "principle applies with

 5      equal force to the threshold issue of arbitrability." The Court thus held that

 6      "when the parties' contract delegates the arbitrability question to an arbitrator,

 7      a court may not override the contract, even if the court thinks that the

 8      arbitrability claim is wholly groundless." With that, the Court struck down the

 9      "wholly groundless" exception. In this instance, the Agreement clearly states

10      the Arbitrator is to determine the validity of the Agreement and the arbitrability

11      of the matters before the panel.

12   10. The Arbitrator(s) determined there was an arbitration agreement and that the

13      matters in dispute were arbitrable. Bayview was notified of the hearing and

14      failed to appear, and filed no documents to support any position before the

15      Arbitrator. There is no Order to vacate, modify, or correct the Arbitration

16      Award of Robert Presley of June 6, 2019 as enumerated in 9 U.S.C. § § 10-11

17      issued by the United States District Court for the Eastern District of California.

18      Bayview had three months to file an applicationormotion to Vacate the subject

19      award under 9 U.S.C. § 12 in the United States District Court for the Eastern

20

21

22


                                                8
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 9 of 11




 1         District of California and failed to do so. This Court has no discretion other than

 2         to confirm the Arbitration Award as written un<,ier 9 U.S.C. § 9 8 and case law. 9

 3   11. The United States District Court for the District of Utah is given jurisdiction

 4         and venue to confirm the Award under 9 U.S. Code §9 6 and the subject

 5         Agreement. Under statute 10 and existing case law, 11 the Award by Robert

 6         Presley of June 6, 2019 must be confirmed.

 7   12. Applicant thanks the Court for the opinions on this matter. Jn all actuality his ,

 8         opinions are just that, personal opinions. They have no force in law in this

 9         instance and no relevance to the issue. Using such terms as 'bogus' 'farce'

10         'sham' and 'theory' is not accurate at all. The question here is not whether Judge

11        Nuffer believes that this is a binding contract but whether Bayview or US Bank

12

13
     8
         9 U.S. Code § 9 "If the parties in their agreement have agreed that a judgment of
14       the court shall be entered upon the award made pursuant to the arbitration, and
         shall specify the court, then at any time within one year after the award is made
15       any party to the arbitration may apply to the court so specified for an order
         confirming the award, and thereupon the court must grant such an order unless
16       the award is vacated, modified, or corrected as prescribed in sections 10 and 11
         of this title.
17
     9
       "[t]here is nothing malleable about 'must grant,' which unequivocally tells courts
18
        to grant confirmation in all cases, except when one of the 'prescribed' exceptions
        applies." Hall St. Assocs., LLC v. Manet, Inc., 552 U.S. 576, 587 (2008) Henry
19      Schein, Inc. v. Archer & White Sales, Inc. (U.S. Supr. Ct. 01/08/2019)
     10
         9 U.S. Code § 9 " .... at any time within one year after the award is made any
20   party to the arbitration may apply to the court so specified for an order confirming
     the award, and thereupon the court must grant such an order unless the award is
21   vacated, modified, or corrected as prescribed in sections 10 and 11 of this title."
22   11
          Ibid. See Footnote 1


                                                   9
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 10 of 11




 1       challenged the Arbitration award in the time allowed or not. The court's only

 2       job is to confirm it, not decide whether they like it or not.

 3           "As to the unsigned forms it is well-established that a party may be
            bound by an agreement to arbitrate even absent a signature. See, e.g.,
 4          McAllister Brothers, Inc. v. A & S Transportation Co., 62 l F.2d 519,
            524 (2d Cir.1980). Further, while the Act requires a writing, it does
 5          not require that the writing be signed by the parties. See 9 U.S. C. Sec.
            3;MedicalDevelopmentCorp. v. IndustrialMoldingCorp., 479 F.2d
 6          345,348 (10th Cir.1973); Fisser, 282 F.2d at 233. Thus, the district
            court did not err in finding that in this long standing and on -going
 7          relationship Genesco agreed to arbitrate disputes arising under the
            unsigned sales confirmation forms as well. See Imptez International
 8          Corp. v. Lorprint Inc., 625 F.Supp. 1572 (S.D.N.Y.1986)." Genesco
            Inc v. T Kakiuchi & Ltd, 815 F. 2d 840
 9

10    13. The respondents could have acted on their own behalf and they did not. It is

11       now untimely under the statutes and the court cannot make up for their

12       shortcomings. Bayview and US Bank confirmed their receipt of the award.

13       Respondents had opportunity to file a Motion to Vacate the Award in the

14       Eastern District of California within three months if Respondents did not agree

15       to accept the award as it stands. Respondents did not make any effort to vacate

16       the award within the time allotted. Dismissing this application for confirmation

17       of award with prejudice is not within this court's power, unless they are in

18       receipt of an order from the Eastern District of California court to vacate. This

19       Court should not usurp the powers of Congress which limited the time to vacate

20       an award for three months, only in the District Court wherein the award was

21       made. That time has passed. This is not that Court. This Court possesses only

22       the jurisdiction to confirm the award under the controlling statutes, 9 U.S.C. §



                                                 10
     Case 4:19-cv-00088-DN Document 12 Filed 11/20/19 Page 11 of 11




 1      9. Without having jurisdiction and venue under 9 U.S. Code § 10 to vacate the

 2      Award by Robert Presley of June 6, 2019, this Court has no alternative but to

 3      confirm the award.

 4   CONCLUSION

 5           Applicant James B. Wicker moves this Court to rescind the order of

 6   November i 3, 2019 and to direct the Clerk of the Court to rescind the judgment

 7   entered. Applicant James B. Wicker moves this Court to direct the Clerk of Court

 8   to enter the proposed order in the docket as if it was rendered in an action. And that

 9   this order shall have the same force and effect, in all respects, as, and be subject to

10   all the provisions oflaw relating to, a judgment in an action; and it may be enforced

11   as if it had been rendered in an action in the court in which it is entered pursuant to

12   9 U.S.C. § 9; and that the Clerk of Court be directed thereafter to close the case.

13           Respectfully submitted,

14

15   Date:   12Jvov~019
16

17

18

19

20

21

22



                                                11
